Citation Nr: 1721935	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1953.  He died in July 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee VA Pension Center, which denied service connection for the cause of the Veteran's death.  Jurisdiction lies with the Regional Office (RO) in Louisville, Kentucky, where the Veteran and the appellant resided.

This case was previously before the Board in February 2015, where the Board remanded the appellant's claim for further development.  The RO continued the denial of the claim, as reflected in the January 2017 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In September 2014, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran died in July 2012; the death certificate lists the immediate cause of death as cardiopulmonary arrest.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD).

3.  Resolving all reasonable doubt in the appellant's favor, the evidence is at least in equipoise as to whether the Veteran's PTSD was a contributory cause of death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The appellant contends that the Veteran's service-connected PTSD was a contributory cause of his death.  Specifically, she contends that the Veteran's PTSD caused him to have a nonepileptic seizure that led to his vomiting and aspiration.
A January 2009 VA treatment record notes that the Veteran suffered from "war dreams," which have haunted him since the Korean War.  The treatment record also describes an episode from two nights earlier that stemmed from a severe nightmare, which resulted in the Veteran having to go to the emergency room at Twin Lakes Medical Center.  He was diagnosed as having suffered a seizure and a recrudescence of PTSD.

An April 2009 emergency physician record from Twin Lakes describes an incident where the Veteran woke up with a seizure and had blood around the mouth.  A later documented EEG "was essentially negative" and no epileptiform activity was seen.  The April 2009 discharge summary from Jewish Hospital discusses the Veteran's "seizure like activity" and describes these episodes as being associated with some of his PTSD symptoms.  The summary indicates that the Veteran will "wake up in the middle of the night screaming and having altered mental status."

A December 2010 emergency physician record from Twin Lakes documented an incident where the Veteran was admitted into the emergency room following a seizure that caused him to vomit; this lasted from "15-60 minutes."  The physician's clinical impression was persistent seizure activity and noted the Veteran's history of PTSD.  The physician also noted a two year history of seizures.

The Veteran died in July 2012.  His death certificate shows the immediate cause of death was cardiopulmonary arrest.  The death summary report from Twin Lakes indicates that the Veteran suddenly vomited copious amounts and aspirated.  Due to the sudden hypoxia and respiratory distress, the Veteran was then transferred to the intensive care unit.  The death summary further describes that after vomiting and aspiration, the Veteran gradually became worse due to the "multiple comorbidities that the patient did have."  Ultimately, because of his poor prognosis, the Veteran's family decided to do comfort measures, which resulted in his passing.

The death summary notes that the exact cause of the Veteran's vomiting was unclear and indicated that differential diagnosis was wide, including "recurrent infections, gastritis, the possibility of a seizure cannot be completely excluded, sepsis, pneumonia, and also very wide diagnosis for this vomiting, which led to the aspiration."  Before this episode of vomiting, the death summary indicates that the Veteran was "confused at times and weak" and that he began to hallucinate and talk about the war; the death summary indicates that the Veteran did have nightmares.

A VA medical opinion was obtained in February 2013.  The VA physician stated that the Veteran died from a respiratory arrest following aspiration pneumonia, and that he did not have a seizure while hospitalized prior to his death.  The VA physician noted that the Veteran had been admitted with urosepsis and had an episode of emesis that led to his aspiration pneumonia and subsequent respiratory arrest.  The VA physician stated that the Veteran's PTSD did not contribute to his death and that PTSD does not cause seizure disorders.

The Board finds that the February 2013 VA medical opinion is inadequate for several reasons.  First, the VA physician provided no explanation for his opinion that PTSD did not contribute to the Veteran's death or his statement that PTSD does not cause seizure disorders.  Furthermore, as the July 2012 death summary report from Twin Lakes indicates that "a seizure cannot be completely excluded," the physician's definitive statement that the Veteran did not have a seizure while hospitalized prior to his death is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based on an inaccurate factual premise has no probative value.").  The Board notes that when VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the February 2013 VA medical opinion is of diminished probative value.

In November 2013, Twin Lakes' Dr. S.B. submitted a medical statement indicating that staff had noticed that the Veteran had been hallucinating about war and fighting a war on July [REDACTED], 2012.  Dr. S.B. also stated that chart notes indicate that the Veteran vomited and aspirated on July [REDACTED], 2012, where he was then transferred to the ICU, and ultimately pronounced two days later.

In September 2014, Dr. C.G. submitted a medical statement indicated that seizure disorder can have emesis or vomiting occur during or after the seizure activity due to the severe spasms of the torso and abdominal musculature and stomach area.

Also in September 2014, the appellant and the Veteran's son testified at a Travel Board hearing.  The appellant testified that the Veteran's medical records show that he had a history of nightmares ending with seizures, which were related to his PTSD.  See Hearing Testimony, p. 7.  Furthermore, the appellant stated that the Veteran's medical records from Jewish Hospital show that he suffered from nonepileptic seizures.  Id. at 8.  The appellant then discussed a January 2014 VA research article (stating that many Veterans' seizures are tied to TBI and PTSD, and not epilepsy) and medical research from the Epilepsy Society (discussing epileptic and non-epileptic seizures).  See Hearing Transcript p. 8; see also Appellant's September 2014 Evidence Submission.  Reading from the medical literature, the appellant testified that nonepileptic seizures "are caused by the impact of thoughts and feelings on the way the brain works," which "can happen as a cut-off mechanism to prevent bad memories from being relived;" the appellant further testified that "the seizures happen because their emotional reaction causes a physical effect."  Id.  See also Epilepsy Society Web Evidence, reading from p. 2.

In December 2014, Twin Lakes' Dr. G.S. submitted a medical statement indicating that the Veteran's medical records show that he suffered from nonepileptic seizures.  Dr. G.S. opined that it is just as likely as not that the Veteran's PTSD led to the seizure that subsequently led to the Veteran's demise.  Dr. G.S. indicated that the Veteran's medical records support the theory that he was ready to be discharged on the evening of his seizure, having reached his baseline.  Dr. G.S. noted that this leads to the possibility that the Veteran was physically healthy and that it was more likely that the cause of his seizure was psychological.  Dr. G.S. also opined that it is just as likely as not that the Veteran's PTSD brought on his seizures.

The Board notes that Dr. G.S.'s December 2014 medical opinion is highly probative as to the issue of whether the Veteran suffered from nonepileptic seizures as a result of his service-connected PTSD.  However, Dr. G.S. did not provide a rationale or any support regarding his opinion that the seizure "subsequently led to the Veteran's demise."  As a result, his medical opinion is of diminished probative value regarding whether the Veteran's PTSD was a contributory cause of his death.

A VA medical opinion was obtained in April 2015.  The examiner stated that the Veteran's service-connected PTSD did not in any way contribute to the Veteran's cardiorespiratory death.  The examiner indicated that the Veteran was admitted with urosepsis, which caused emesis that led to the aspiration pneumonia and subsequent respiratory arrest.  The examiner noted that a contributing factor was the Veteran's poor ability to protect his airway due to the difficulty in swallowing that he was shown to have during his hospital stay.  The examiner further noted that aspiration is very common "in an elderly demented man with an acute infection and altered mental status who has difficulty swallowing."

The examiner stated that PTSD does not cause seizures.  The examiner indicated that Dr. G.S.'s medical opinion "is preposterous," because "PTSD does not cause epileptiform seizures."  The examiner further stated that "it is unknown if the Veteran truly had seizures."  Moreover, the examiner stated that "the Veteran's nightmares could have also been caused by his dementia, delirium from the urosepsis, or sundowning from being elderly and hospitalized at nighttime."  Lastly, the examiner opined that "it is at least as likely as not that the Veteran's PTSD contributed substantially or materially to his death by respiratory arrest.  It is most likely that the Veteran's acute urosepsis, difficulty swallowing, dementia, acute delirium/altered mental status from sepsis and being elderly/hospitalized caused his emesis, aspiration, and respiratory arrest."
The examiner provided another, virtually unaltered, opinion in April 2016.  In December 2016, the examiner provided an addendum opinion which clarified the conflicting information in his prior opinions as to whether it is at least as likely as not that the Veteran's PTSD contributed substantially or materially to his death due to cardiorespiratory arrest.  In his December 2016 addendum opinion, the examiner indicated that this was less likely than not and referred back to his prior opinions.

Similar to the examiner's prior February 2013 opinion, the Board finds that the April 2015, April 2016, and December 2016 VA medical opinions are inadequate for several reasons.  First, in an attempt to diminish Dr. G.S.'s December 2014 opinion, the VA examiner emphatically stated that PTSD does not cause epileptiform seizures.  However, the medical evidence of record, which includes Dr. G.S.'s opinion, clearly indicates that the Veteran suffered from nonepileptic seizures rather than epileptic seizures.  The examiner then stated that "it is unknown if the Veteran truly had seizures."  Again, the medical evidence of record clearly documents the Veteran's significant history of seizures, which have been attributed to his PTSD, as well as a history of emesis during or immediately following a seizure.  Accordingly, the April 2015, April 2016, and December 2016 VA medical opinions are inadequate and have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

With the resolution of reasonable doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD was a contributory cause of death.  As noted above, the medical evidence of record shows that the Veteran had a history of nonepileptic seizures, which have been attributed to his PTSD.  Further, the medical evidence shows instances of emesis during and/or following one of these seizures.  Despite the exact cause of the Veteran's sudden vomiting and aspiration being unclear, Dr. G.S.'s opinion that his "PTSD led to the seizure that subsequently led to the Veteran's demise" is bolstered by the hospital's description of the Veteran's apparent recrudescence of PTSD related symptoms and the possibility of a seizure not being excluded.
There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  As such, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


